Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 31-52, drawn to a method for producing a rAAV or for increasing the amount of rAAV produced by a host cell, comprising contacting a host cell with a solution comprising a glucocorticoid analog, wherein the host cell comprises adenovirus (AV) helper function genes for the production of rAAV, provided by a) an AAV infection, or b) a plasmid comprising AV helper function genes.
Group II, claim(s) 53, drawn to a composition comprising a host cell and a glucocorticoid analog, wherein the host cell comprises adenovirus (AV) helper function genes for the production of rAAV, provided by a) an AAV infection, or b) a plasmid comprising AV helper function genes.

Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprising a host cell and a glucocorticoid analog, wherein the host cell comprises adenovirus (AV) helper function genes for the production of rAAV, provided by a) an AAV infection, or b) a plasmid comprising AV helper function genes, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Vigne et al., 2000 (US Patent No. 6,127,175 A, IDS).  Vigne discloses cells usable for the production of defective adenoviruses by inserting into their genome a portion of the E4 region of an adenovirus genome carrying ORF6 under the control of a functional promoter, wherein the E4 region further comprises a reading frame ORF6/7, and the reading frame ORF6 fused in translational phase with the domain of a nuclear receptor responsible for recognizing its specific ligand is placed under the control of an inducible promoter which responds to a glucocorticoid (e.g. Abstract, claims 1-2, 8-9).  The cells can also be used for the production of recombinant adeno-associated virus (AAV) (e.g. Brief Summary Text 46).  Five adenovirus genes are necessary for the replication of the AAV: E1A, E1B, E2A, VA and E4.  These genes must be present and expressed in the producing cells for an optimum production of infections particles.  A producing cell line can already contains some of these genes in its genome, especially all or part of the E4 region (e.g. Brief Summary Text 52).  Preparation of a plasmid containing a functional unit of E4 under the control of a promoter derived from MMTV comprising 5’ elements for responding to glucocorticoid (e.g. Detailed Description Text 15 and 17).  Vigne discloses the use of cell lines containing all or part of the E4 region of an adenoviral .

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632